UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-6172 Dreyfus Municipal Cash Management Plus (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 1/31 Date of reporting period: 4/30/10 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Municipal Cash Management Plus April 30, 2010 (Unaudited) Coupon Maturity Principal Short-Term Investments99.9% Rate (%) Date Amount ($) Value ($) Alabama5.7% Evergreen Industrial Development Board, Industrial Revenue, Refunding (Tenax Manufacturing Project) (LOC; San Paolo Bank) 0.40 5/7/10 2,200,000 a 2,200,000 Macon Trust Various Certificates (Spanish Fort Redevelopment Authority - Spanish Fort Town Center) (Liquidity Facility; Bank of America and LOC; Bank of America) 0.39 5/7/10 20,750,000 a,b 20,750,000 Southeast Alabama Gas District, Supply Project Revenue (Liquidity Facility; Societe Generale) 0.25 5/1/10 50,000,000 a 50,000,000 Arizona2.4% Arizona Health Facilities Authority, Revenue (La Loma Village) (LOC; Banco Santander) 0.32 5/7/10 9,700,000 a 9,700,000 JPMorgan Chase Putters and Drivers Trust (Salt River Project Agricultural Improvement and Power District, Salt River Project Electric System Revenue) (Liquidity Facility; JPMorgan Chase Bank) 0.30 5/7/10 8,500,000 a,b 8,500,000 Maricopa County Industrial Development Authority, MFHR (San Clemente Apartments Project) (Liquidity Facility; FNMA and LOC; FNMA) 0.38 5/7/10 1,010,000 a 1,010,000 Maricopa County Industrial Development Authority, MFHR, Refunding (San Clemente Apartments Project) (Liquidity Facility; FNMA and LOC; FNMA) 0.34 5/7/10 7,600,000 a 7,600,000 Yavapai County Industrial Development Authority, HR (Northern Arizona Healthcare System) (LOC; Banco Bilbao Vizcaya Argentaria) 0.33 5/7/10 3,400,000 a 3,400,000 Arkansas.0% Morgan Keegan Municipal Products Inc. (Arkansas Development Finance Authority, SFMR (Warehouse Program)) (Liquidity Facility; Lloyds TSB Bank PLC and LOC; Lloyds TSB Bank PLC) 0.50 5/7/10 180,000 a,b 180,000 California1.6% California Statewide Communities Development Authority, Revenue, CP (Kaiser Permanente) 0.32 5/6/10 5,000,000 5,000,000 Puttable Floating Option Tax Exempt Receipts (San Jose Redevelopment Agency, MFHR (101 San Fernando Apartments)) (Liquidity Facility; FHLMC and LOC; FHLMC) 0.42 5/7/10 15,995,000 a,b 15,995,000 Colorado4.6% CollegeInvest, Education Loan Revenue (LOC; Lloyds TSB Bank PLC) 0.33 5/7/10 8,000,000 a 8,000,000 Colorado, Revenue, TRAN (Education Loan Program) 1.50 8/12/10 21,000,000 21,071,856 Colorado Educational and Cultural Facilities Authority, Revenue (National Jewish Federation Bond Program) (LOC; U.S. Bank NA) 0.27 5/1/10 14,000,000 a 14,000,000 Colorado Housing and Finance Authority, EDR (Monaco LLC Project) (LOC; JPMorgan Chase Bank) 0.52 5/7/10 2,940,000 a 2,940,000 Colorado Housing and Finance Authority, EDR (Popiel Properties, LLC Project) (LOC; Wells Fargo Bank) 0.55 5/7/10 3,065,000 a 3,065,000 Colorado Housing and Finance Authority, EDR (Wanco Inc. Project) (LOC; U.S. Bank NA) 0.55 5/7/10 2,635,000 a 2,635,000 Erie, COP (Lease Purchase Agreement) (LOC; Key Bank) 1.45 5/7/10 4,070,000 a 4,070,000 Southglenn Metropolitan District, Special Revenue (LOC; BNP Paribas) 0.31 5/7/10 2,950,000 a 2,950,000 Connecticut.6% Connecticut Health and Educational Facilities Authority, Revenue (Yale University Issue) (Liquidity Facility; Wells Fargo Bank) 0.30 5/7/10 7,300,000 a,b 7,300,000 Delaware2.0% Delaware Health Facilities Authority, Revenue (Christiana Care Health Services) 0.24 5/1/10 26,000,000 a 26,000,000 District of Columbia6.3% District of Columbia, Revenue, CP (National Academy of Sciences) (LOC; Bank of America) 0.30 7/9/10 10,000,000 10,000,000 Metropolitan Washington Airports Authority, Airport System Revenue (Liquidity Facility; Landesbank Baden-Wurttemberg) 0.43 5/7/10 15,000,000 a 15,000,000 Metropolitan Washington Airports Authority, Airport System Revenue (Liquidity Facility; Landesbank Baden-Wurttemberg) 0.43 5/7/10 25,000,000 a 25,000,000 Metropolitan Washington Airports Authority, Airport System Revenue (LOC; Bank of America) 0.27 5/1/10 16,100,000 a 16,100,000 Metropolitan Washington Airports Authority, Airport System Revenue (LOC; Wachovia Bank) 0.37 5/7/10 14,700,000 a 14,700,000 Florida6.8% Broward County Educational Facilities Authority, Educational Facilities Revenue (Nova Southeastern University Project) (LOC; Bank of America) 0.26 5/1/10 7,000,000 a 7,000,000 Broward County Housing Finance Authority, MFHR (Cypress Grove Apartments Project) (LOC; FNMA) 0.35 5/7/10 13,230,000 a 13,230,000 Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue 2.00 4/21/11 20,000,000 20,138,263 Florida Local Government Finance Commission, Pooled Loan Program Revenue, CP (LOC; Wachovia Bank) 0.35 6/1/10 13,130,000 13,130,000 Florida Local Government Finance Commission, Pooled Loan Program Revenue, CP (LOC; Wachovia Bank) 0.32 6/10/10 13,151,000 13,151,000 Greater Orlando Aviation Authority, Airport Facility Revenue (FlightSafety International Inc. Project) (Insured; Berkshire Hathaway Assurance Corporation) 0.36 5/7/10 6,700,000 a 6,700,000 Manatee County School District, GO Notes, TAN 1.00 5/1/10 14,000,000 14,000,000 Georgia2.0% Cobb County, GO Notes, TAN 1.50 12/30/10 20,000,000 20,160,489 Gwinnett County Development Authority, IDR (Suzanna's Kitchen, Inc. Project) (LOC; Wachovia Bank) 0.47 5/7/10 5,000,000 a 5,000,000 Illinois5.0% Illinois Finance Authority, IDR (Fitzpatrick Brothers, Inc. Project) (Liquidity Facility; Northern Trust Company) 0.31 5/7/10 5,000,000 a 5,000,000 Illinois Toll Highway Authority, Toll Highway Senior Revenue, Refunding (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Dexia Credit Locale) 0.31 5/7/10 18,000,000 a 18,000,000 Lombard, Revenue (Elmhurst Memorial Healthcare Project) (LOC; Fifth Third Bank) 0.50 5/7/10 6,482,000 a 6,482,000 Oak Forest, Revenue (Homewood Pool - South Suburban Mayors and Managers Association Program) (LOC; Fifth Third Bank) 0.50 5/7/10 25,650,000 a 25,650,000 Upper Illinois River Valley Development Authority, SWDR (Exolon-ESK Company Project) (LOC; Bank of America) 0.34 5/7/10 8,405,000 a 8,405,000 Indiana1.6% Elkhart County, EDR (Four Seasons Manufacturing Project) (LOC; National City Bank) 0.38 5/7/10 3,255,000 a 3,255,000 Fort Wayne, EDR (Park Center Project) (LOC; National City Bank) 0.32 5/7/10 2,255,000 a 2,255,000 Indiana Finance Authority, EDR (JRL Leasing, Inc. and LaSarre Co., LLC Project) (LOC; National City Bank) 0.38 5/7/10 3,350,000 a 3,350,000 Indiana Finance Authority, Environmental Revenue, Refunding (Duke Energy Indiana, Inc. Project) (LOC; Bank of America) 0.34 5/7/10 6,000,000 a 6,000,000 Saint Joseph County, EDR (Logan Community Resources, Inc. Project) (LOC; Fifth Third Bank) 0.50 5/7/10 5,730,000 a 5,730,000 Iowa.8% Iowa Higher Education Loan Authority, Revenue, BAN (William Penn University Project) 1.50 12/1/10 5,000,000 5,014,540 Ringgold County Hospital, HR, BAN (Ringgold County Hospital Project) 1.50 10/1/10 5,000,000 5,010,409 Kansas.7% Kansas Development Finance Authority, MFHR (Tree House Apartments) (LOC; Bank of America) 0.35 5/7/10 8,580,000 a 8,580,000 Kentucky1.6% Jefferson County, Retirement Home Revenue (Nazareth Literary and Benevolent Institution Project) (LOC; JPMorgan Chase Bank) 0.33 5/7/10 9,320,000 a 9,320,000 Kentucky Economic Development Finance Authority, Industrial Building Revenue (Republic Services, Inc. Project) (LOC; Bank One) 0.40 5/7/10 6,100,000 a 6,100,000 Kentucky Rural Water Finance Corporation, Public Projects Construction Notes 1.25 1/1/11 5,000,000 5,018,293 Maryland3.0% Anne Arundel County, EDR (Atlas Container Corporation Project) (LOC; M&T Bank) 0.44 5/7/10 6,475,000 a 6,475,000 Baltimore County Revenue Authority, Golf System Revenue (LOC; M&T Bank) 0.33 5/7/10 5,975,000 a 5,975,000 Frederick County, Revenue (Homewood, Inc. Facility) (LOC; M&T Bank) 0.32 5/7/10 2,700,000 a 2,700,000 Maryland Health and Higher Educational Facilities Authority, Revenue (Charles County Nursing Center) (Liquidity Facility; M&T Bank) 0.35 5/7/10 3,775,000 a 3,775,000 Maryland Health and Higher Educational Facilities Authority, Revenue, CP (Johns Hopkins Health System) (Liquidity Facility; Bank of America) 0.33 6/10/10 20,000,000 20,000,000 Massachusetts2.5% Macon Trust Various Certificates (Massachusetts Health and Educational Facilities Authority - Harvard Vanguard Medical Associates Issue) (Liquidity Facility; Bank of America and LOC; Bank of America) 0.32 5/7/10 10,250,000 a,b 10,250,000 Massachusetts Development Finance Agency, Multifamily Revenue (Kennedy Lofts Project) (Liquidity Facility; FHLMC and LOC; FHLMC) 0.42 5/7/10 4,000,000 a,b 4,000,000 Massachusetts Development Finance Agency, Revenue (Boston University Issue) (LOC; Allied Irish Banks) 0.50 5/1/10 3,000,000 a 3,000,000 Massachusetts Development Finance Agency, Revenue (The Brimmer and May School Issue) (LOC; Comerica Bank) 0.32 5/7/10 9,675,000 a 9,675,000 New Bedford, GO Notes, BAN 1.25 6/30/10 5,000,000 5,006,652 Michigan6.6% Kent Hospital Finance Authority, LOR (Pine Rest Christian Mental Health Services Project) (LOC; Fifth Third Bank) 0.50 5/7/10 45,000 a 45,000 Michigan, GO Notes 2.00 9/30/10 20,000,000 20,121,910 Michigan Hospital Finance Authority, Revenue (Healthcare Equipment Loan Program) (LOC; Fifth Third Bank) 0.50 5/7/10 6,500,000 a 6,500,000 Michigan Hospital Finance Authority, Revenue, CP (Trinity Health System) 0.28 6/11/10 20,000,000 20,000,000 Michigan Housing Development Authority, Rental Housing Revenue (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.32 5/7/10 5,800,000 a 5,800,000 Michigan Strategic Fund, LOR (Diocese of Grand Rapids Educational and Cathedral Square Project) (LOC; Fifth Third Bank) 0.50 5/7/10 7,050,000 a 7,050,000 Michigan Strategic Fund, LOR, Refunding (Goodwill Industries of Greater Grand Rapids, Inc. Project) (LOC; Fifth Third Bank) 0.50 5/7/10 7,475,000 a 7,475,000 Oakland County Economic Development Corporation, LOR (Michigan Seamless Tube LLC Project) (LOC; ABN-AMRO) 0.50 5/7/10 2,200,000 a 2,200,000 Pittsfield Township Economic Development Corporation, LOR, Refunding (Arbor Project) (LOC; Comerica Bank) 0.40 5/7/10 4,355,000 a 4,355,000 Waterford Charter Township Economic Development Corporation, LOR, Refunding (Canterbury Health Care, Inc. Project) (LOC; FHLB) 0.33 5/7/10 10,460,000 a 10,460,000 Minnesota1.8% Minnesota Housing Finance Agency, Residential Housing Finance Revenue (Liquidity Facility; FHLB) 0.32 5/7/10 7,000,000 a 7,000,000 Minnesota Tax and Aid Anticipation Borrowing Program, COP (GO Aid Anticipation Certificates of Indebtedness) (Minnesota School District Credit Enhancement Program) 2.00 9/10/10 6,000,000 6,037,343 Southern Minnesota Municipal Power Agency, Power Supply System Revenue, CP (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.48 5/11/10 10,000,000 10,000,000 Nevada3.0% Clark County, Airport System Subordinate Lien Revenue (LOC; Landesbank Baden-Wurttemberg) 0.34 5/7/10 16,100,000 a 16,100,000 Clark County, Airport System Subordinate Lien Revenue (LOC; Landesbank Baden-Wurttemberg) 0.34 5/7/10 6,600,000 a 6,600,000 Director of Nevada Department of Business and Industry, Revenue (Nevada Cancer Institute Project) (LOC; Bank of America) 0.33 5/7/10 5,450,000 a 5,450,000 Las Vegas Valley Water District, CP (LOC; BNP Paribas) 0.25 7/9/10 10,000,000 10,000,000 New Hampshire.4% New Hampshire Health and Education Facilities Authority, Revenue (Kimball Union Academy) (LOC; RBS Citizens NA) 0.50 5/7/10 5,000,000 a 5,000,000 New Jersey.8% East Brunswick Township, GO Notes BAN 2.50 4/27/11 10,500,000 10,699,287 New York5.0% Metropolitan Transportation Authority, RAN 2.00 12/31/10 10,000,000 10,107,449 New York City, GO Notes (Liquidity Facility; Allied Irish Banks) 0.45 5/1/10 10,000,000 a 10,000,000 New York City, GO Notes (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.26 5/1/10 2,400,000 a 2,400,000 New York City, GO Notes (LOC; Bayerische Landesbank) 0.24 5/1/10 8,000,000 a 8,000,000 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue (Liquidity Facility; Bank of America) 0.24 5/1/10 10,000,000 a 10,000,000 New York Liberty Development Corporation, Multi-Modal Liberty Revenue (World Trade Center Project) 0.50 1/18/11 10,000,000 10,000,000 Port Authority of New York and New Jersey, CP (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.38 5/4/10 3,000,000 3,000,000 Port Authority of New York and New Jersey, Special Obligation Revenue (Versatile Structure Obligations) (LOC; Bayerische Landesbank) 0.35 5/1/10 11,000,000 a 11,000,000 North Carolina3.9% North Carolina Education Assistance Authority, Student Loan Revenue, Refunding (LOC; Royal Bank of Canada) 0.33 5/7/10 30,000,000 a 30,000,000 Raleigh-Durham Airport Authority, Airport Revenue, Refunding (LOC; Wachovia Bank) 0.37 5/7/10 19,600,000 a 19,600,000 Ohio5.8% Akron, Bath and Copley Joint Township Hospital District, Health Care Facilities Revenue (Sumner on Ridgewood Project) (LOC; KBC Bank) 0.33 5/7/10 5,055,000 a 5,055,000 Bellevue City School District, School Facilities Construction and Improvement Unlimited Tax GO Notes 1.45 6/2/10 3,000,000 3,002,100 Lorain County, IDR (Cutting Dynamics, Inc. Project) (LOC; National City Bank) 0.41 5/7/10 1,980,000 a 1,980,000 Marion County, Health Care Facility Revenue (United Church Homes, Inc. Project) (LOC; Allied Irish Banks) 1.00 5/7/10 6,265,000 a 6,265,000 Montgomery County, Revenue, CP (Miami Valley Hospital) 0.50 5/12/10 12,000,000 12,000,000 Ohio Higher Educational Facilities, Revenue (Cedarville University Project) (LOC; Key Bank) 0.49 5/7/10 4,510,000 a 4,510,000 Ohio Water Development Authority, PCR, Refunding (FirstEnergy Nuclear Generation Corporation Project) (LOC; Bank of Nova Scotia) 0.34 5/7/10 15,000,000 a 15,000,000 Ohio Water Development Authority, PCR, Refunding (FirstEnergy Nuclear Generation Corporation Project) (LOC; Barclays Bank PLC) 0.35 5/7/10 9,700,000 a 9,700,000 Puttable Floating Option Tax Exempt Receipts (Hamilton County, Hospital Facilities Revenue (University Hospital)) (Liquidity Facility; Bank of America and LOC; Bank of America) 0.30 5/7/10 8,110,000 a,b 8,110,000 Xenia Community City School District, School Facilities Construction and Improvement Unlimited Tax GO Notes 1.50 7/29/10 8,870,000 8,893,833 Oklahoma.5% Oklahoma Water Resources Board, State Loan Program Revenue (Liquidity Facility; State Street Bank and Trust Co.) 0.75 6/1/10 6,410,000 6,410,000 Pennsylvania5.3% Blair County Industrial Development Authority, Revenue (Hollidaysburg Area YMCA Project) (LOC; Citizens Bank of Pennsylvania) 0.49 5/7/10 2,920,000 a 2,920,000 Chester County Health and Education Facilities Authority, Mortgage Revenue (Tel Hai Obligated Group Project) (LOC; M&T Bank) 0.35 5/7/10 10,720,000 a 10,720,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.28 5/7/10 2,400,000 a 2,400,000 Haverford Township School District, GO Notes (LOC; TD Bank) 0.30 5/7/10 3,500,000 a 3,500,000 Horizon Hospital System Authority, Senior Health and Housing Facilities Revenue (Saint Paul Homes Project) (LOC; M&T Bank) 0.35 5/7/10 7,400,000 a 7,400,000 Pennsylvania Economic Development Financing Authority, Revenue (Evergreen Community Power Facility) (LOC; M&T Bank) 0.45 5/7/10 16,000,000 a 16,000,000 Philadelphia, GO Notes, TRAN 2.50 6/30/10 13,000,000 13,037,848 Philadelphia Authority for Industrial Development, Revenue (The Pennsylvania School for the Deaf) (LOC; Citizens Bank of Pennsylvania) 0.49 5/7/10 2,400,000 a 2,400,000 Univeristy of Pittsburgh of the Commonwealth System of Higher Education, CP 0.23 6/8/10 10,000,000 10,000,000 South Dakota.1% South Dakota Housing Development Authority, Homeownership Mortgage Revenue (Liquidity Facility; Citigroup) 0.36 5/7/10 1,835,000 a,b 1,835,000 Tennessee1.7% Cleveland Health and Educational Facilities Board, Revenue (Lee University Project) (LOC; Branch Banking and Trust Co.) 0.30 5/7/10 3,700,000 a 3,700,000 Hendersonville Industrial Development Board, Tax Increment Revenue (LOC; Fifth Third Bank) 0.58 5/7/10 7,500,000 a 7,500,000 Metropolitan Government of Nashville and Davidson County Health and Educational Facilities Board, Health Facilities Revenue, Refunding (MUC-CI Homes, Inc. Project) (LOC; Fifth Third Bank) 0.50 5/7/10 7,465,000 a 7,465,000 Sevier County Public Building Authority, Public Project Construction Notes (Tennessee Association of Utility Districts Interim Loan Program) 1.25 3/1/11 3,000,000 3,013,739 Texas8.9% Calhoun Port Authority, Environmental Facilities Revenue (Formosa Plastics Corporation, Texas Project) (LOC; Bank of America) 0.35 5/7/10 10,000,000 a 10,000,000 Collin County Housing Finance Corporation, Multifamily Revenue (Carpenter-Oxford Development Housing) (Liquidity Facility; FHLMC and LOC; FHLMC) 0.35 5/7/10 5,000,000 a,b 5,000,000 Dallas, CP (Liquidity Facility; Bank of America) 0.35 7/14/10 17,484,000 17,484,000 DeSoto Industrial Development Authority, IDR, Refunding (National Service Industries Inc. Project) (LOC; Wachovia Bank) 0.40 5/7/10 3,660,000 a 3,660,000 Port of Port Arthur Navigation District, Revenue, CP (BASF AG) 0.46 5/12/10 10,000,000 10,000,000 San Antonio, Electric and Gas System Revenue, CP (Liquidity Facility: Bank of America and State Street Bank and Trust Co.) 0.25 6/10/10 8,000,000 8,000,000 Texas, GO Notes (Veterans' Housing Assistance Program) (Liquidity Facility; State Street Bank and Trust Co.) 0.34 5/7/10 16,000,000 a 16,000,000 Texas, TRAN 2.50 8/31/10 18,000,000 18,123,106 Texas Department of Housing and Community Affairs, SFMR 0.30 5/7/10 26,400,000 a 26,400,000 Vermont.9% Vermont Economic Development Authority, Revenue, CP (Economic Development Capital Program) (LOC; Credit Agricole CIB) 0.40 5/27/10 11,000,000 11,000,000 Virginia3.8% Chesterfield County Economic Development Authority, Revenue (Bon Secours Health System, Inc.) (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Dexia Credit Locale) 0.35 5/7/10 18,770,000 a 18,770,000 Lynchburg Redevelopment and Housing Authority, Housing Revenue (KHM Properties-Lynchburg, LLC Project) (LOC; M&T Bank) 0.40 5/7/10 13,520,000 a 13,520,000 Norfolk Redevelopment and Housing Authority, First Mortgage Revenue (Fort Norfolk Retirement Community, Inc. - Harbor's Edge Project) (LOC; HSH Nordbank AG) 0.43 5/7/10 16,300,000 a 16,300,000 Washington1.1% Pierce County Economic Development Corporation, Multi-Mode Industrial Revenue (SeaTac Packaging Project) (LOC; HSBC Bank USA) 0.42 5/7/10 4,960,000 a 4,960,000 Tacoma Housing Authority, Revenue (Crown Assisted Living Project) (LOC; Key Bank) 0.49 5/7/10 600,000 a 600,000 Washington Economic Development Finance Authority, SWDR (CleanScapes, Inc. Project) (LOC; Bank of the West) 0.36 5/7/10 7,895,000 a 7,895,000 Wisconsin2.7% Wisconsin Health and Educational Facilities Authority, Revenue (Mequon Jewish Campus, Inc. Project) (LOC; Bank One) 0.40 5/7/10 6,365,000 a 6,365,000 Wisconsin Housing and Economic Development Authority, Home Ownership Revenue (Liquidity Facility; Fortis Bank) 0.32 5/7/10 20,860,000 a 20,860,000 Wisconsin Rural Water Construction Loan Program Commission, Revenue, BAN 1.50 11/15/10 7,000,000 7,028,225 Wyoming.4% Wyoming Student Loan Corporation, Student Loan Revenue, Refunding (Senior Series) (LOC; Royal Bank of Canada) 0.33 5/7/10 5,000,000 a 5,000,000 Total Investments (cost $1,278,487,342) 99.9% Cash and Receivables (Net) .1% Net Assets 100.0% a Variable rate demand note - rate shown is the interest rate in effect at April 30, 2010. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At April 30, 2010, these securities amounted to $81,920,000 or 6.4% of net assets. At April 30, 2010, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a unadjusted quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of April 30, 2010 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 1,278,487,342 Level 3 - Significant Unobservable Inputs - Total 1,278,487,342 + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. It is the funds policy to maintain a continuous net asset value per share of $1.00; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so. There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Trustees to represent the fair value of the funds investments. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Municipal Cash Management Plus By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: June 23, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: June 23, 2010 By: /s/ James Windels James Windels Treasurer Date: June 23, 2010 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
